                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AMANDA B. CHRISTMAN                                                  CIVIL ACTION
           Plaintiff
                                                                      N0.18-2434
                 v.

 NANCY A. BERRYHILL, Acting
 Commissioner of the Social Security
 Administration
              Defendant

                                                 ORDER

        AND NOW, this 2ist day of February 2019, upon consideration of the Report and
Recommendation (the "R&R") issued on January 29, 2019, by the Honorable Marilyn Heffley,
United States Magistrate Judge ("the Magistrate Judge"), [ECF 15], and after an independent
review of the record, this Court concurs with the Magistrate Judge's conclusion that the findings
of fact and conclusions of law, as determined by the Administrative Law Judge in this matter, are
supported by substantial evidence. 1 Consequently, it is hereby ORDERED that:
        1.      The R&R is APPROVED and ADOPTED.
        2.      Plaintiffs Request for Review is DENIED.
        3.      Pursuant to 42 U.S.C. § 405(g), the decision of the Acting Commissioner of Social
                Security is AFFIRMED.


                                                 BY THE COURT:

                                                 Isl Nitza I Quinones Alejandro
                                                 NITZA I. QUINONES ALEJANDRO
                                                 Judge, United States District Court


         Neither Plaintiff nor the Acting Commissioner filed any objection and/or response to the R&R. In
the absence of any objections, this Court reviewed the R&R under the "plain error" standard. See Facyson
v. Barnhart, 2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003). Under this plain error standard of review,
an R&R should only be rejected ifthe magistrate judge commits an error that was "(l) clear or obvious, (2)
affect[ed] 'substantial rights,' and (3) seriously affected the fairness, integrity or public reputation of
judicial proceedings." Leyva v. Williams, 504 F.3d 357, 363 (3d Cir. 2007) (internal quotations and
citations omitted). Here, after a thorough review of the record and the R&R, this Court finds no error and,
therefore, adopts the R&R in its entirety.
